            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL RINALDI,                   :
        Plaintiff                  :
                                   :            No. 1:13-cv-450
          v.                       :
                                   :            (Judge Rambo)
UNITED STATES OF                   :
AMERICA, et al.,                   :
         Defendants                :

                                  ORDER
     AND NOW, this 16th day of April 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion to dismiss and/or, in the alternative, for summary
          judgment (Doc. No. 68) is GRANTED IN PART and DENIED IN
          PART, as follows:

          a. The motion (Doc. No. 68) is GRANTED with respect to Rinaldi’s
             First Amendment retaliation claim;

          b. The motion (Doc. No. 68) is GRANTED with respect to Rinaldi’s
             Eighth Amendment claim against Defendants Watts, Norwood,
             Bledsoe, Thomas, Grondolsky, Young, Rear, Doe, and Taggart;

          c. The motion (Doc. No. 68) is DENIED with respect to Rinaldi’s
             Eighth Amendment claim against Defendants Kissell, Baysore, and
             Gee;

     2.   The Clerk of Court is directed to enter judgment in favor of Defendants
          Watts, Norwood, Bledsoe, Thomas, Grondolsky, Young, Rear, Doe,
          and Taggart and against Plaintiff;

     3.   This matter shall proceed with respect to Rinaldi’s Eighth Amendment
          claim against Defendants Kissell, Baysore, and Gee; and
4.   A separate scheduling order will issue.


                              s/Sylvia H. Rambo
                              SYLVIA H. RAMBO
                              United States District Judge




                                 2
